Citation Nr: 1623446	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-33 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota, that denied service connection for a respiratory disorder (listed as chronic obstructive pulmonary disease (COPD)) on a de novo basis.  

The Board notes that the January 2011 RO decision (noted above) denied the Veteran's claim for entitlement to service connection for a respiratory disorder (listed as COPD) on a de novo basis.  The Board notes, however, that service connection for a respiratory disorder (listed as a respiratory condition, to include as due to asbestos exposure) was previously denied in a final March 2005 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a respiratory disorder.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue has been recharacterized to comport with the evidence of record.  

The Board notes that in an April 2016 decision, the RO reduced the rating for the Veteran's service-connected idiopathic peripheral of the right lower extremity from 20 percent to 0 percent, effective March 22, 2016.  In May 2016 statements, Veteran's representative appeared to express disagreement with that decision.  The Board observes, however, that the Veteran and/or his representative has not submitted the proper form to constitute a notice of disagreement as to that issue.  See 38 C.F.R. § 20.201(a)(1) (2015).  

Additionally, the Board notes that in a May 2016 statement, the Veteran's representative appeared to raise issues as to whether new and material evidence has been received to reopen claims for entitlement to service connection for ischemic heart disease, chloracne, a skin disorder, and for unidentified "peripheral neuropathy."  The Veteran's representative also appeared to raise an issue of entitlement to service connection for hyperlipidemia.  There is no indication that the Veteran and/or his representative have filed the proper form(s) as to those possible claims.  See 38 C.F.R. § 3.155(a) (2015).  

The Veteran's reopened claim for entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a respiratory disorder in March 2005, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2005 RO decision that denied entitlement to service connection for a respiratory disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for a respiratory disorder in March 2005.  The Board notes that there was no new and material evidence received within one year of the March 2005 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The March 2005 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the March 2005 RO decision included the Veteran's service personnel and treatment records; post-service private treatment records; VA examination reports; lay statements; and the Veteran's own statements.  The RO denied service connection for a respiratory disorder (listed as a respiratory condition, to include as due to asbestos exposure) on the basis that the medical evidence failed to show that such disorder had been clinically diagnosed.  The RO noted that a statement was received from the Veteran in December 2004 in which he reported that he believed that he was exposed to asbestos while onboard a ship en route to Vietnam.  The RO indicated that the Veteran's service personnel and treatment records show no evidence related to asbestos exposure.  The RO noted that the Veteran's private treatment records also show no evidence of a diagnosed respiratory disorder related to asbestos exposure.  

The evidence received since the March 2005 RO decision includes additional post-service private treatment records; VA treatment records; VA examination reports; a statement from a VA physician; lay statements; medical treatises submitted by the Veteran; and statements from the Veteran.  

The Board observes that the additional private treatment records and the VA treatment records, to include VA examination reports, include multiple diagnoses of respiratory disorders.  

For example, a February 2008 treatment report from the Western Arizona Regional Medical Center relates an impression of acute bronchitis; COPD, acute exacerbation; acute dyspnea; an upper respiratory infection; acute respiratory insufficiency; and emphysema.  A February 2008 radiological report from the same facility, as to the Veteran's chest, indicates an impression of hyperinflation/nodular interstitial lung disease, with no acute bacterial infiltrates.  

A December 2010 VA respiratory examination report includes a notation that the Veteran's claims file was reviewed.  The diagnosis was COPD.  

A December 2010 treatment report from the Sawtooth Mountain Clinic, Inc., notes that the Veteran had a past medical history which included chronic bronchitis, secondary to smoking, and emphysematous changes per a chest X-ray in 2004.  

A March 2011 consultation report from the Western Arizona Regional Medical Center notes that the Veteran was admitted with left lower lobe pneumonia.  It was noted that the Veteran's past medical history included COPD and emphysema and that he had been on home oxygen since 2004.  The consultation report was incomplete and did not include current diagnoses.  

A June 2011 VA treatment entry indicates that the Veteran had severe COPD and that he was referred for assistance and management of his disorder.  It was noted that the Veteran was treated several times for pneumonia and exacerbations during the past year, including a hospitalization in March 2011.  As to an impression, the examiner indicated that the Veteran had severe obstructive disease.  

The Board notes that in the evidence available at the time of the March 2005 RO decision, there were no specific diagnoses of respiratory disorders.  The Board observes that the additional private and VA treatment records, to include VA examination reports, and to specifically include the February 2008 reports from the Western Arizona Medical Center; the December 2010 VA respiratory examination report; the December 2010 treatment report from Sawtooth Mountain Clinic, Inc.; the March 2011 consultation report from the Western Arizona Medical Center; and the June 2011 VA treatment entry, noted above, all include current diagnoses of respiratory disorders.  

The Board finds that additional private and VA treatment records, to include VA examination reports, with diagnoses of respiratory disorders, to specifically include the February 2008 reports from the Western Arizona Medical Center; the; the December 2010 VA respiratory examination report; the December 2010 treatment report from Sawtooth Mountain Clinic, Inc.; the March 2011 consultation report from the Western Arizona Medical Center; and the June 2011 VA treatment entry, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show current respiratory diagnoses.  

Additionally, the Board observes that the evidence submitted since the March 2005 RO decision includes statements from the Veteran and his representative that his respiratory disorder was related to smoking caused by his service-connected PTSD.  The Board notes in Shade v. Shinseki, the Court held that the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold." 24 Vet.App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence can reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purposes of deciding whether to reopen a claim, any evidence the appellant submits is presumed credible.  Duran v. Brown, 7 Vet.App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet.App. 510, 513 (1992)).  The Board finds that the statements from the Veteran and his representative advanced in support of his claim for service-connected for a respiratory disorder, to include as caused by smoking secondary to service-connected PTSD, are also sufficient to constitute new and material evidence in this case.  

Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the March 2005 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for a respiratory disorder will be addressed further in the remand section.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a respiratory disorder has been received; to this limited extent, the appeal is granted.  


REMAND

The remaining issue on appeal is entitlement to service connection for a respiratory disorder.  

The Veteran is service-connected for posttraumatic stress disorder (PTSD) with a depressive disorder.  He is also service-connected for a cervical spine disability; a lumbosacral spine disability; idiopathic peripheral neuropathy of the right lower extremity; tinnitus; and for erectile dysfunction.  The Veteran contends that he has a respiratory disorder that is related to service, to include as due to Agent Orange exposure and asbestos exposure, or, more specifically, that is related to smoking caused by his service-connected PTSD with a depressive disorder.  The Veteran specifically maintains that he was exposed to asbestos when he was sent to Vietnam aboard ships, and that he was kept below deck for several days at a time.  He reports that all the pipes aboard the ships were covered in asbestos.  He also indicates that his exposure to Agent Orange in Vietnam may have caused his claimed respiratory disorder.  He further asserts that his claimed respiratory disorder is due to smoking caused by his service-connected PTSD with a depressive disorder.  

The Veteran served on active duty from September 1965 to August 1967, including in the Republic of Vietnam.  His DD Form 214 indicates that his occupational specialty was listed as in turret maintenance.  The Veteran's available service personnel records do not specifically demonstrate that he was exposed to asbestos as part of his duties.  Given the Veteran's duties and statements, the Board will address the Veteran's claim for service connection for a respiratory disorder as though he may have had some asbestos exposure at that time.  

The Veteran is competent to report having respiratory problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, VA regulations prohibit service connection for a disability solely on the basis of a Veteran's use of tobacco during service.  See 38 C.F.R. § 3.300.  However, service connection is not prohibited if the disability can be service-connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b); see also VAOGCPREC 6-2003 (neither the statute nor the regulation bars a finding of secondary service connection for a disability related to a Veteran's use of tobacco products after the Veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service).

The Veteran's service treatment records indicate that he was treated for respiratory problems on several occasions.  An October 1965 treatment entry indicates that the Veteran had an upper respiratory infection.  A subsequent October 1965 entry notes an impression of an upper respiratory infection and early otitis.  

A November 1965 treatment entry indicates that the Veteran was seen for complaints of a temperature and a sore throat.  The examiner reported that the Veteran's throat was infected and that he had cervical adenopathy.  It was noted that on chest inspiration, there were wheezes in the right base.  The examiner indicated that the Veteran would be administered B12.  

A February 1966 entry notes that the Veteran complained of pain in the left lower chest when he coughed.  He also reported that he had nasal congestion and that he had pneumonia in basic training.  The examiner reported that the Veteran's chest was clear to auscultation.  A diagnosis was not provided at that time.  

Post-service private and VA treatment records indicate that the Veteran was treated for variously diagnosed respiratory disorders, including COPD; chronic bronchitis; an upper respiratory infection; acute respiratory insufficiency; emphysema; and pneumonia.  

A December 2010 VA respiratory examination report includes a notation that the Veteran's claims file was reviewed.  The diagnosis was COPD.  The examiner commented that the Veteran's COPD was less likely as not secondary to his service-connected PTSD.  The examiner stated that there was no medical evidence that PTSD caused the development of COPD.  The examiner indicated that the alternative logic to the argument was that PTSD resulted in seeking any available treatment of the PTSD symptoms.  It was noted that cigarettes were given out with rations when the Veteran was on active duty.  The examiner reported that for the Veteran, there was a strong addictive effect of the nicotine and that he had a very difficult time quitting despite taking advantage of multiple cessation aids.  The examiner stated that it was not until the Veteran was given anti-anxiety medication for treatment of his PTSD that he was able to stop smoking.  The examiner maintained that COPD was related to the Veteran's cigarette use, and that there was no documented medically acceptable cause and effect which showed that PTSD caused cigarette dependency.  

The Board observes that the examiner did not address direct service connection for the diagnosed COPD, to include as due to any Agent Orange exposure and asbestos exposure during service.  Additionally, although the examiner solely diagnosed COPD, there are other respiratory diagnoses of record including chronic bronchitis; an upper respiratory infection; acute respiratory insufficiency; emphysema; and pneumonia.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

An October 2011 VA psychiatric examination report also includes a notation that the Veteran's claims file was reviewed.  The diagnosis was PTSD.  The examiner noted that the Veteran reported that he began smoking because a friend in Vietnam gave him a cigarette to help him calm down, and that he became addicted.  The examiner stated that cigarettes were a stimulant and that they did not help calm nerves.  It was noted that when addicted to nicotine, individuals might experience increased anxiety as a result of not having nicotine, so that when they would smoke, they might experience relief from the anxiety associated with the withdrawal from nicotine.  The examiner indicated that, as a result, the Veteran might have been given a cigarette to help calm him down, but, in reality, the cigarette could not have helped calm him down and, therefore, his addiction to cigarettes could not be service-connected based on using cigarettes to calm anxiety.  The examiner stated that the Veteran reported that he smoked more cigarettes when he was angry, irritable, and anxious.  It was noted that the addiction to nicotine likely represented the primary cause for the amount of cigarettes smoked.  The examiner maintained that it was less likely as not that the Veteran's cigarette abuse disability was secondary to, or caused by, or permanently aggravated by, his service-connected PTSD.  

Further, a March 2012 statement from a VA physician reviewed the Veteran's medical history in some detail.  The physician concluded that the Veteran's cigarette abuse was not caused by or aggravated by his service-connected PTSD with depressive symptoms.  

The Board observes that the examiner, pursuant to the October 2011 VA psychiatric examination report, and the VA physician in March 2012, solely addressed whether the Veteran's cigarette use was a result of his service-connected PTSD.  The VA examiner and VA physician, respectively, did not address direct service connection, or any other theories of service-connection in this matter.  Additionally, the VA examiner and VA physician did not specifically address whether the Veteran's PTSD caused him to use tobacco products after service.  See VAOGCPREC 6-2003.  

In light of the deficiencies with the VA examinations, as well as the VA physician opinion, noted above, the Board finds that the Veteran has not been afforded VA examinations, with an opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for entitlement to service connection for a respiratory disorder.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for respiratory problem since March 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service symptomatology regarding his claimed respiratory disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed respiratory disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current respiratory disorders, to include COPD; chronic bronchitis; an upper respiratory infection; acute respiratory insufficiency; emphysema; and pneumonia, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed respiratory disorders, to include COPD; chronic bronchitis; an upper respiratory infection; acute respiratory insufficiency; emphysema; and pneumonia, etc., are related to and/or had their onset during his period of service, to include his presumed in-service Agent Orange exposure and any in-service asbestos exposure.  In responding to this question, the examiner must comment as to whether it is at least as likely as not that any currently diagnosed respiratory disorders, to include COPD; chronic bronchitis; an upper respiratory infection; acute respiratory insufficiency; emphysema; and pneumonia, etc., began in service, regardless of whether they are related to in-service smoking.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for respiratory problems during service, and his reports of respiratory problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  
Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that the Veteran's service-connected PTSD with a depressive disorder caused or aggravated his use of tobacco products, which, in turn, caused or aggravated any diagnosed respiratory disorders, to include COPD; chronic bronchitis; an upper respiratory infection; acute respiratory insufficiency; emphysema; and pneumonia, etc.  

The examiner should address whether (1) the Veteran's service-connected PTSD with a depressive disorder caused him to use tobacco products after service; (2) and if so, whether the use of tobacco products as a result of the PTSD with a depressive disorder was a substantial factor in causing any diagnosed respiratory disorders, to include COPD; chronic bronchitis; an upper respiratory infection; acute respiratory insufficiency; emphysema; and pneumonia, etc.; and (3) whether any diagnosed respiratory disorders, to include COPD; chronic bronchitis; an upper respiratory infection; acute respiratory insufficiency; emphysema; and pneumonia, etc., would not have occurred but for the use of tobacco products caused by the PTSD with a depressive disorder.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


